Citation Nr: 1130478	
Decision Date: 08/17/11    Archive Date: 08/29/11

DOCKET NO.  06-34 491A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to November 8, 2006. 

2.  Entitlement to an increased rating for diabetes mellitus, type 2.

3.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, type 2.

4.  Entitlement to service connection for an artery condition affecting the bilateral lower extremities, to include as secondary to service-connected diabetes mellitus, type 2.

5.  Entitlement to service connection for hepatitis C. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Johnson, Counsel 	


INTRODUCTION

The Veteran had active service from August 1967 to August 1968.  The Veteran served in combat in Vietnam and his decorations include the Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO), in New Orleans.

In a March 2005 rating decision, the RO denied service connection for a back disorder.  The Veteran did not file a substantive appeal of that issue following the RO's issuance of a Statement of the Case in May 2006.  As such, that issue is not for appellate review.  

The issue of entitlement to an increased rating for diabetes mellitus has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for hypertension and an artery condition affecting the bilateral lower extremities, to include as secondary to service-connected diabetes mellitus, type 2; and entitlement to service connection for hepatitis C are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's TDIU was filed at the RO on October 21, 2003.

2.  At the time of the October 21, 2003, claim, service connection was in effect for (PTSD) (rated 50 percent); absence of right eye (rated 40 percent); and scars of the forehead and nose (rated 0 percent), for a total combined evaluation of 70 percent.  

3.  Resolving doubt in the Veteran's favor, the aggregate of his service-connected disabilities precluded him from securing and maintaining substantially gainful employment prior to November 8, 2006.

4.  In April 2008, prior to the promulgation of a decision in the current appeal, the Veteran asked that his claim for an increased rating for diabetes mellitus be withdrawn from appellate review.


CONCLUSIONS OF LAW

1.  The criteria for a TDIU were met effective prior to November 8, 2006.  38 U.S.C.A. §§ 1154(a), 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.1, 4.16, 4.19 (2010).

2.  The criteria for the withdrawal of the Substantive Appeal for an increased rating for diabetes mellitus have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

In this decision, the Board grants a TDIU, effective October 21, 2003.  The United States Court of Appeals of the Federal Circuit has held that once the underlying claim is granted, further notice as to downstream questions, such as the effective date, is not required.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  As such, no further notice is required.

As to VA's duty to assist, there is voluminous medical evidence associated with the claims folder and the Veteran was afforded pertinent VA examinations.  The Board thus finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced by the Board's adjudication of his claim.  

II. Entitlement to a TDIU prior to November 8, 2006.

In an October 2008 rating decision, the RO awarded the Veteran a total schedular rating for his service-connected PTSD disability, effective from November 8, 2006.  The Veteran was also awarded special monthly compensation (SMC) at the housebound rate, effective from November 8, 2006 in that rating action.

The Veteran, however, contends that he is entitled to a total disability rating based on individual unemployability (TDIU) prior to November 8, 2006.  According to statements submitted by the Veteran (including on VA Form 21-8940), he contends that he became too disabled to work after 1985, when he last worked full-time as a laborer.  He also indicated that he has only a 12th grade education.

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2010).  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341 (2010).  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15 (2010).

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  The existence or degree of non-service connected disabilities will be disregarded if the above-stated percentage requirements are met and the evaluator determines that the Veteran's service-connected disabilities render him incapable of substantial gainful employment.  38 C.F.R. § 4.16(a).  All Veterans who are shown to be unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b).  In cases where the scheduler criteria are not met, an extraschedular rating is for consideration.  38 C.F.R. § 3.321.

The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  For the Veteran to prevail on his TDIU claim, it is necessary that the record reflect some factor which takes his case outside the norm of other such Veterans.  38 C.F.R. §§ 4.1, 4.15 (2010).  The sole fact that the Veteran is unemployed or has difficulty obtaining employment is not enough.  The assignment of a rating evaluation is itself recognition of industrial impairment. 

Here, the Veteran's claim for a TDIU was received at the RO in October 2003.  At the time of his claim, he was service-connected for PTSD (rated 50 percent), absence of the right eye (rated 40 percent), and a scar of the forehead and nose (rated 0 percent).  His combined rating was 70 percent.  Accordingly, the percentage criteria for a TDIU under 38 C.F.R. § 4.16(a) were met prior to November 8, 2006.  The question remaining then is whether the Veteran was precluded from obtaining or engaging in substantially gainful employment prior to November 8, 2006 due to his service-connected disabilities.  

VA treatment records throughout the course of the appeal show treatment for PTSD and reflect that the Veteran's Global Assessment of Functioning (GAF) scores for his psychiatric condition were primarily in the lower 40's range (which reflects serious symptoms such as suicidal ideation or serious impairment in social, occupational, or school functioning).  See DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  In statements received from the Veteran, he reported that he had been unable to maintain gainful employment for any significant length of time due to his service-connected disabilities, and primarily his PTSD.  The Veteran further indicated that he had only been able to perform a few odd jobs for very brief periods of time since 1985.  On his application for TDIU benefits that was submitted in October 2003, he indicated that he last worked as a laborer doing odd jobs for Twin City Electric Company, from July 2001 to January 2002.  Prior to that, he had not been employed since 1985, when he worked full time in construction for Kelly Construction from 1984 to 1985.  In a November 2006 statement, the Veteran reported that he was heavily medicated and that he had walked off jobs because he could not stay focused.  He reported that the job with Kelly Construction was the longest he had ever been employed and that he only patched concrete while working for Twin City Electric.  In a February 2007 statement, the Veteran's wife reported that the Veteran had not been unable to keep a job since military service.

The Veteran was provided a VA general examination in February 2004 to assess his employability.  A VA examiner opined that the Veteran was not precluded from employment due to his service-connected right eye blindness or due to his service-connected diabetes mellitus.  The examiner determined that the diabetes mellitus was well-controlled and stated that while the service-connected right eye and diabetes mellitus disabilities precluded gainful employment in construction work; the Veteran was able to perform a light-type duty.  The examiner further opined that the Veteran was prevented from being gainfully employed due to his nonservice-connected disabilities of hepatitis C and chronic degenerative arthritis of the lumbar spine and herniated discs L4-5.  In offering this assessment, the examiner stated that the Veteran had been employed in the field of heavy construction-type work until 2000, when he retired due to low back pain.  

The Veteran was provided with a VA psychiatric examination in February 2004 to assess the severity of his service-connected PTSD disability and its effect on his employability.  That examiner opined that the Veteran did not qualify for unemployability based on his PTSD.  The rationale was that some of the diagnostic tests indicated an over-reporting of symptomatology and psychopathology, which suggested that his actual level of psychopathology was likely somewhat less than indicated by testing.  Further, the fact that the Veteran had not sought any mental health treatment for over 7 years was inconsistent with his statements that his condition had worsened.  His reported GAF score was 45.  
 
The Veteran was afforded a VA PTSD examination in June 2007.  Following that evaluation, the VA examiner opined that the Veteran's PTSD caused him to be unable to secure or follow a substantially gainful occupation.  In offering his summary assessment of the Veteran's current psychosocial functioning, the examiner opined that the Veteran had been unable to work steadily over the past 20 years because of his bad temper and mistrust for others.  The examiner further opined that it was more likely than not that the Veteran could not return to the workplace because of his severe mistrust and irritability.  He also stated that the Veteran had a loss of adaptability as it related to school, job, self-care, family, friends, recreation, and health.  He provided a GAF score of 45.  
 
Based on the evidence of record, and resolving doubt in the Veteran's favor, the Board finds that he was unemployable throughout the entire appeal period under review.  Evidence in the file shows that the Veteran had been unable to maintain employment for any significant length of time for many years prior to 2006.  The claims file also contains competent lay evidence regarding the severity of the Veteran's PTSD over the years and of the impact of his PTSD on his employability.  VA records showing the assignment of very low GAF scores throughout the appeal corroborate the lay testimony.

In addition, the VA opinions support the claim.  The VA examiner that evaluated the Veteran's non-psychiatric disabilities in February 2004 opined that the Veteran was precluded from working in construction due to his service-connected right eye and diabetes mellitus disabilities, but that he was able to perform light duty work duty work.  However, the June 2007 VA examiner opined that the Veteran's PTSD precluded him from securing or following any substantially gainful occupation.  The Board notes that the June 2007 VA opinion appears to have been offered with a retrospective analysis of the Veteran's employability as the VA examiner reported that the Veteran had been unable to work steadily for the past 20 years.  The Board finds that both of these opinions are competent and probative with respect to the Veteran's employability.  The examiners reviewed the claims file, included a synopsis of the Veteran's medical and social history, and performed an examination of the Veteran.  A medical opinion that is a factually accurate, fully articulated, and based on sound reasoning carries significant weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  These two opinions place the evidence of the Veteran's unemployability due to service-connected disabilities in equipoise.  Based on these two opinions, and noting that the Veteran has only worked in construction, has no more than a 12th grade education, the Board resolves any doubt in the Veteran's favor to find that the aggregate impact of his service-connected absent right eye, diabetes mellitus, and PTSD disabilities were of sufficient severity to produce unemployability, prior to November 8, 2006 and throughout the entire appeal period under review.

III. Withdrawn Claim

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal, which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In a statement received in April 2008, the Veteran expressed his intent to withdraw the issue of entitlement to a higher rating for service-connected diabetes mellitus.  Thus, there are no allegations of error of fact or law for appellate consideration on that claim.  Accordingly, the Board does not have jurisdiction to consider an appeal in that matter.

ORDER

Subject to the law and regulations governing payment of monetary benefits, entitlement to a TDIU is granted.

The claim of entitlement to a higher rating for service-connected diabetes mellitus is dismissed.

REMAND

The Board notes that the United States Court of Appeals for Veterans Claims (Court) has recently noted that VA has a "well-established" duty to maximize a claimant's benefits.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Bradley, 22 Vet. App. at 294 (remanding, pursuant to VA's duty to maximize benefits, for VA to determine whether the Veteran's posttraumatic stress disorder, rated 70 percent disabling, would entitle him to a TDIU and, therefore, to special monthly compensation).  

Subsection 1114(s) requires that a disabled Veteran whose disability level is determined by the ratings schedule must have at least one disability that is rated at 100 percent in order to qualify for the special monthly compensation provided by that statute.  Under the law, subsection 1114(s) benefits are not available to a Veteran whose 100 percent disability rating is based on multiple disabilities, none of which is rated at 100 percent disabling.

The Court has held that although a TDIU may satisfy the "rated as total" element of section 1114(s), a TDIU based on multiple underlying disabilities cannot satisfy the section 1114(s) requirement of "a service-connected disability" because that requirement must be met by a single disability.  The Court declared, however, if a Veteran were awarded a TDIU based on multiple underlying disabilities and then later receives a schedular disability rating for a single, separate disability that would, by itself, create the basis for an award of a TDIU, that the order of the awards was not relevant to the inquiry as to whether any of the disabilities alone would render the Veteran unemployable and thus entitled to a TDIU rating based on that condition alone.  Buie v. Shinseki, 24 Vet. App. 242, 250 (2010).

Here, service connection is currently in effect for PTSD rated at 50 percent, absence of right eye rated at 40 percent, diabetes mellitus rated at 20 percent, peripheral neuropathy of the right lower extremity rated at 10 percent, peripheral neuropathy of the left lower extremity rated at 10 percent, and scars of the forehead and nose rated at 0 percent.  The Board has granted the Veteran a TDIU, effective prior to November 8, 2006, due to his PTSD, absence of right eye, and diabetes mellitus disabilities.  

VA's duty to maximize benefits requires VA to assess all of a claimant's disabilities to determine whether any combination of disabilities establishes entitlement to special monthly compensation under 38 U.S.C.A § 1114.  See Bradley, 22 Vet. App. 280, 294 (2008) (finding that SMC "benefits are to be accorded when a Veteran becomes eligible without need for a separate claim").  In this case, this would require considering whether the Veteran is eligible for a TDIU based solely on his service-connected PTSD disability, which is rated 50 percent disabling, his absence of right eye disability, which is rated as 40 percent disabling, and/or his diabetes mellitus (with peripheral neuropathy of the bilateral lower extremities), which is rated as 40 percent disabling combined.  If so, then any one of those conditions could satisfy the requirement of a "service-connected disability rated as total."  See Buie v. Shinseki, 24 Vet. App. 242, 251 (2011); see also Bradley v. Peake, 22 Vet. App. 280, 293 (2008).

In light of Buie and Bradley, and VA's obligation to maximize the Veteran's benefits, on remand the RO must determine whether the Veteran's PTSD, absence of right eye, or diabetes mellitus disability (with peripheral neuropathy of the bilateral lower extremities) alone would have rendered him unemployable and thus entitled to a TDIU prior to November 8, 2006.  Thereafter, the RO must also determine whether the Veteran is entitled to SMC benefits under 38 U.S.C.A § 1114(s).  In addition, claims of service connection for hypertension, an artery condition affecting the bilateral lower extremities, and hepatitis C are pending.  The assignment of higher ratings for the service-connected disabilities and the initial ratings for any disabilities that might be service-connected could affect the Veteran's claim for SMC in this instance.  As such, these issues are inextricably intertwined and adjudication of the SMC claim must be deferred pending adjudication of the increased rating claims.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are inextricably intertwined when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).

The Veteran also seeks service connection for hypertension and an artery condition affecting the bilateral lower extremities, to include as secondary to service-connected diabetes mellitus, type 2.  Further, he seeks service connection for hepatitis C.  

The Veteran's service treatment records do not show diagnoses or treatment for the claimed conditions.  Post-service VA and private treatment records show diagnoses and treatment for hypertension and hepatitis C.  A report of a vascular consultation in February 2004 shows arterial occlusive disease in either lower extremity was not found on examination.

At a September 2004 VA examination for hypertension, an examiner provided a diagnosis of essential hypertension and opined that the Veteran's diabetes was 33.3 percent the cause of his hypertension.  In that same opinion, the examiner also stated that the hypertension was not related to military service or the diabetes mellitus.  Given the internal conflict in this opinion, the Board finds that it is inadequate and clarification is required.  

At the March 2005 examination for the hepatitis C, the same examiner opined that the Veteran's hepatitis C was not caused by or a result of his service-connected wounds.  The examiner's rationale was that the multiple risk factors that were unrelated to military service outweighed the minimal service-related risk factors.  In discussing the rationale, the examiner noted that the Veteran had multiple risk factors that were unrelated to military service including: multiple sex partners; history of a stab wound requiring exploratory laparotomy and donation of a kidney, both of which required multiple blood transfusions; a history of tattoos and body piercing; and a single service-related risk factor that is eye surgery, which did not require blood transfusion.  

The Board finds that this opinion and rationale require further clarification as it does not contain sufficient detail such that the Board's evaluation of the hepatitis C disability will be a fully informed one.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a mere conclusion by an examiner is insufficient to allow the Board to make an informed decision as to what weight to assign to an examiner's opinion)).  The Board further notes that the Veteran denies having multiple sex partners and receiving multiple blood transfusions.  The Board, upon review of the claims file, has found no medical records indicating that the Veteran has received a blood transfusion; much less "multiple blood transfusions" so it is unclear as to how the examiner reached this conclusion.  For these reasons, a new examination and opinion is required.  When VA undertakes to examine a Veteran, VA is obligated to ensure that that examination is adequate.  See Barr v. Nicholson, 21. Vet. App. 303 (2007).  

Finally, with respect to the claimed arterial occlusion of the bilateral lower extremities, the Veteran has identified private treatment records from Dr. Trittin at the St. Francis Medical Center in Monroe, Louisiana.  (See May 2005 Notice of Disagreement).  He reported that these records contain information that establishes his claimed disability.  The RO has not complied with its duty to assist the Veteran in obtaining these records.  On remand this should be accomplished.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and ask him to identify all sources of VA and non-VA treatment for his claimed conditions.  He is asked to provide, or authorize VA to obtain, any and all non-duplicative treatment records pertaining to these disabilities.  All efforts to obtain any and all identified records, including from Dr. Trittin at the St. Francis Medical Center in Monroe, Louisiana, must be fully documented in the claims file.  

2.  The Veteran should be afforded appropriate VA examinations to determine the nature and etiology of the claimed conditions.  The claims folder should be made available to and must be reviewed by the examiner.  All indicated studies should be performed and all findings should be reported in detail.  The examiner should opine as to whether it is at least as likely as not that the claimed conditions had their onset in service; or, are causally related to service, to include alleged herbicide exposure; or, were manifested within one year of discharge.  

The examiner is also asked provide an opinion as to whether it is at least as likely as not that any of the claimed disabilities were either caused and/or aggravated by the Veteran's service-connected diabetes mellitus.  

All findings, along with a fully articulated medical rationale for all opinions expressed, should be set forth in the examination report.  In addition, the examiner must acknowledge and discuss lay evidence regarding any continuity of symptomatology since service.  If the VA examiner determines that he or she is unable to provide the requested medical opinion without resorting to speculation, this should be indicated in the report, along with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

3.  Then readjudicate the Veteran's appeal.  In doing so, and in light of the Court's decisions in Buie v. Shinseki, 24 Vet. App. 242, 251 (2011) and Bradley v. Peake, 22 Vet. App. 280, 293 (2008) that require VA to maximize a Veteran's benefits, the RO must determine whether it is at least as likely as not that prior to November 8, 2006, he was unable to secure or follow a substantially gainful occupation due to his PTSD disability alone, his right eye disability alone, and his diabetes mellitus (with peripheral neuropathy) alone, to include pursuant to 38 C.F.R. § 4.16(b).  The RO must also adjudicate the issue of entitlement to SMC due to aid and attendance or the aid of another person of being housebound.  

4.  If any benefit sought remains denied the Veteran should be issued a supplemental statement of the case (SSOC) and given the opportunity to respond, and the claim should thereafter be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


